Citation Nr: 1030742	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1959 to 
December 1960 and on active duty from October 1961 to August 
1962.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Houston, Texas, (hereinafter RO).  In March 2007, a hearing 
was held before the Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  A March 2009 Board decision 
denied the Veteran's claim for service connection for a left knee 
disability.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter Court).  
In an Order dated in April 2010, the Court remanded the Veteran's 
claim pursuant to a Joint Motion for Remand (hereinafter Joint 
Motion). 

In November 2009, the Veteran submitted a notice of disagreement 
with the rating assigned for a back injury by a September 2008 
rating decision, and the RO indicated in a November 2009 
statement that it had "accepted" this notice of disagreement.  
As such, a statement of the case addressing this issue is 
necessary, and to the extent that this has not been accomplished, 
the RO is directed to complete such a statement of the case.  See 
Manlincon v. West, 12, Vet. App. 238 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal requires additional development and will be REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  

REMAND

The Joint Motion found that the Board did not consider lay 
statements from the Veteran's wife and friends in its March 2009 
decision in light of recent Court decisions concerning the 
evaluation of lay evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Washington v Nicholson, 21 Vet. App. 191, 195 
(2007).  In this regard, the Joint Motion also directed the Board 
to consider whether another VA examination was necessary in light 
of the fact that while the September 2008 VA examination 
indicated that the Veteran did not have problems with his left 
knee until the late 1970s, the Veteran's wife and friends 
reported that the Veteran had knee problems since 1963.  As such, 
the case is REMANDED for the following action:

1.  Consistent with the joint motion for 
remand, the Veteran should be afforded a 
VA examination that includes an opinion as 
to whether the Veteran has a left knee 
disability as a result of service, to 
include the June 1962 treatment for a left 
knee puncture.  The opinion should 
document consideration of the lay 
assertions from the Veteran's friends and 
wife reporting left knee problems since 
1963.  The claims files should be made 
available to the examiner for review prior 
to the examination, and a rationale 
provided for any opinion expressed.  If it 
is not possible to provide the opinion 
sought, that likewise should be explained.  

2.  Following the completion of the above, 
the claim for service connection for a left 
knee disability must be readjudicated by 
the RO.  If this readjudication does not 
result in a complete grant of all benefits 
sought by the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



